Citation Nr: 1124673	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1969. 
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  In July 2009, the Board remanded the claim for further development.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the Veterans Law Judge who conducted the December 2008 hearing is no longer employed at the Board, in May 2011 the Veteran was afforded an opportunity to request a new hearing.  In June 2011, he requested a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for the next available videoconference hearing date.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



